UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                                      No. 99-30081
                                    Summary Calendar

GRACIE D. COOPER,
                                                                        Plaintiff-Appellant,
                                           versus
KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,
                                                                       Defendant-Appellee.


                       Appeal from the United States District Court
                          for the Western District of Louisiana
                                     (97-CV-441)


                                    September 14, 1999
Before POLITZ, JONES, and WIENER, Circuit Judges.
PER CURIAM:*
       Gracie D. Cooper appeals the district court’s affirmance of the denial by the
Commissioner of Social Security of her application for disability insurance benefits. Cooper
contends that the Administrative Law Judge erred in: (1) failing to afford proper weight to
the opinions of her treating physician, Dr. Clinton McAlister, as to her capacity to perform
past relevant work; (2) failing to request additional information from her physicians under
20 C.F.R. § 404.1512(e)(1); (3) failing to consider or properly weigh the medical opinion of
Dr. James T. Hill; (4) failing to give proper weight to the opinions of Drs. Dean E. Robinson
and Mark E. Dulle; (5) finding that she could perform her past relevant work; and (6) finding


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
that her mental problems were of recent origin and of insufficient duration to constitute a
disability.
         At the threshold we agree with the recommendation of the magistrate judge, accepted
by the district court, that federal courts lack jurisdiction to entertain Cooper’s
§ 404.1512(e)(1) claim because of the failure to raise this claim before the Appeals Council.1
         Having reviewed the record and briefs of counsel, and being persuaded by the careful,
thorough, and compelling Report and Recommendation of the magistrate judge, accepted by
the district court, and on the facts as noted, authorities cited, and analysis made in said
Report and Recommendation, the judgment appealed is AFFIRMED.




   1
       Paul v. Shalala, 29 F.3d 208 (5th Cir. 1994).
                                               2